Exhibit 99.1 LITTELFUSE COMPLETES HAMLIN ACQUISITION CHICAGO, May 31, 2013 – Littelfuse, Inc . (NASDAQ:LFUS), the global leader in circuit protection, today announced it has completed the previously announced acquisition of Hamlin, Inc. from Key Safety Systems for $145 million. “We are pleased that the acquisition has closed on schedule. Hamlin is an excellent addition to our company and a significant step forward in our strategy to build a global sensor platform,” said Gordon Hunter, Chief Executive Officer. About Hamlin Founded in 1949, Hamlin Electronics is a leader in sensor technology, providing standard products and custom solutions for leading global manufacturers in the automotive and other industries. The company’s product line includes reed, hall-effect and its newly-developed P
